FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30280

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00069-RAJ

  v.
                                                 MEMORANDUM*
IVIS D. MARTINEZ-MASCARENO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Ivis D. Martinez-Mascareno appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

for conspiracy to distribute heroin, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez-Mascareno contends that the district court erred when it denied his

request for a minor role adjustment under U.S.S.G. § 3B1.2(b) without evaluating

his role relative to that of an unindicted co-conspirator. The record reflects that the

district court properly considered Martinez-Mascareno’s “culpability relative to the

involvement of other likely actors” in the criminal scheme. See United States v.

Rojas-Millan, 234 F.3d 464, 473-74 (9th Cir. 2000). Because Martinez-Mascareno

failed to demonstrate that he was substantially less culpable than the average

participant, the district court did not clearly err by denying the adjustment. See

U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Cantrell, 433 F.3d 1269, 1282-83

(9th Cir. 2006).

      AFFIRMED.




                                           2                                     12-30280